Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Serena J. Roberts appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her civil action contesting the termination of her employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Roberts v. Intown Suites, No. 2:1 1-cv-02213-SB, 2012 WL 5074324 (D.S.C. Oct. 18, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.